AMENDMENT NO. 4 This AMENDMENT NO. 4, dated as of January 1, 2009 (the “Amendment”), is entered into by and among New Earth LNG, LLC, a Delaware limited liability company (the “Borrower”), the other persons designated as “Loan Parties” on the signature pages hereto (the “Loan Parties”), and Fourth Third LLC, a Delaware limited liability company, as agent for the Lenders (“Agent”) and as a Lender. WHEREAS, Borrower, the other Loan Parties, Lenders (as defined therein) and Agent are party to a certain Amended and Restated Credit Agreement, dated as of June 26, 2008, (as heretofore amended, restated, supplemented or otherwise modified, the “Credit Agreement”; all capitalized terms defined in the Credit Agreement and not otherwise defined herein shall have the meanings assigned thereto in the Credit Agreement); and WHEREAS, Borrower, the other Loan Parties, Agent and Lenders have agreed to amend the Credit Agreement to provide for certain modifications thereto subject to the terms and conditions provided herein; NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, Borrower, the other Loan Parties, Lenders and Agent agree as follows: SECTION 1 DEFINED TERMS AND SECTIONS Capitalized terms set forth herein shall have the meanings when used herein as set forth in the Credit Agreement.Section references used herein shall, unless otherwise expressly provided, be deemed to be references to Sections of the Credit Agreement. SECTION 2 AMENDMENTS Subject to the satisfaction of the conditions to effectiveness referred to in Section3 below, Borrower, the other Loan Parties, Lenders and Agent agree that the Credit Agreement is hereby amended as follows: 2.1Interest Payments.With respect to the interest payment due on January 1, 2009 pursuant to Section 2.4.2 (Interest Payment Dates), such amount (which the parties agree is the sum of $285,458.33) shall be deemed to be “paid-in-kind” (PIK), that is, added to the principal amount of the Loan; it being understood and agreed that (1) the Interest Reserve Account has been exhausted, (2) the foregoing accommodation to permit the interest payment due January 1, 2009 to be PIK is a modification only to such interest payment and (3) all future payments of accrued interest on the Loan must be paid in full, in cash, when due, commencing on February 1, 2009, and continuing at all times thereafter. 2.2Principal Payments.There shall be added to Section 2.6.2 (Mandatory Prepayments) a new clause (iv), to be added at the present end of said Section, in respect of mandatory prepayments of the Loan, to read as follows: (iv)Commencing on April 1, 2009, and continuing on the first day of each calendar month thereafter, in addition to the sums specified in clauses (i) through (iii) above, the sum of $50,000 per month until maturity. SECTION 3 CONDITIONS TO EFFECTIVENESS The amendment(s) set forth hereinabove shall become effective retroactive to the
